Herlihy, J.
Appeal from a determination denying benefits to claimant on the ground that he voluntarily left his employment without good cause. The claimant, a security guard, quit his employment because he did not wish to work in Brooklyn. He further contended he was subject to harassment and in fear of his safety. The determination of these factual issues was the sole responsibility of the board and the record contains substantial evidence to support its findings. Decision affirmed, without costs. Gibson, P. J., Reynolds, Aulisi and Staley, Jr., JJ., concur.